Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AT

 

FIFTIETH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Fiftieth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, the effective date of this Amendment
is May 22, 2014 (the Effective Date").  Further, upon execution of this
Amendment by the parties, any subsequent reference to the Agreement between the
parties shall mean the Agreement as amended by this Amendment.  Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

 

CSG and Customer agree to the following as of the Effective Date:

 

1.  Upon execution of this Amendment and pursuant to the terms and conditions of
the Agreement, which include Exhibit C-6(a), the Second Amendment to the
Agreement (CSG document number 2300066) and the Thirty-first Amendment to the
Agreement (2312890), Customer desires to obtain the right to purchase Additional
Capacity of *** ******** (******) Commercial Accounts of the ACP Commercial
Upgrade Service.  

 

2.    As a result, the "Additional Capacity License (Note 3)" line items of the
table entitled "ACP Commercial Upgrade Service (Note 1)" of the Thirty-first
Amendment are deleted in their entirety and replaced as follows:

 

ACP COMMERCIAL UPGRADE SERVICE (Note 1)

Description of Item/Unit of Measure

Frequency

Fee

Additional Capacity License (Note 3)

 

 

1.Perpetual License (per ***********) for the term of the Agreement (Note 4)

*** *******

$**********

2.****** Maintenance (per ***********)

********

$*********

 

3.   For clarification purposes, the ******* Additional Capacity License fees
specified in Section 2 of the above table, shall be invoiced commencing as of
Customer's July 2014 invoice for the Additional Capacity and ******** thereafter
through the term of the Agreement.  As a result of the Additional Capacity
hereunder, the total of ACP Commercial Accounts is increased from ***********
******** (******) to *********** ******** (******).

 

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the day and year last signed below to be effective
as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ James Daley

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing Ops

 

Title:  EVP, CAO & General Counsel

 

Name:  James Daley

 

Name:  Joseph T. Ruble

 

Date:  8/27/14

 

Date:  29 August 2014

 

 